DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-17 of this application is patentably indistinct from claims 1-2, 8, 17, 18, and 19 of Application No. 15/015205. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 17, 18, and 19 of U.S. Patent No. 10,598,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are similar.
Claims 1-17 rejected on the ground of nonstatutory double patenting over claims 1-2, 8, 17, 18, and 19 of U.S. Patent No. 10,598,101 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claims 5 depends on claim 2 when it should depend on claim 3 since the valves are first recited within claim 3 and not claim 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 should depend on claim 7 since claim 8 mentions a second position when a first position is only mentioned before in claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (U.S. Publication 2007/0137591), hereinafter “Sugimoto”.
Regarding claim 1, Sugimoto discloses a fuel selector for use with a dual fuel generator (1), the fuel selector comprising: a valve assembly (assembly for valve 12, paragraph 83) fluidly connected to each of a first fuel source (Fa, 61, paragraph 71) and a second fuel source (Fb, 71, paragraph 73), the valve assembly being operable to selectively control a first fuel flow and a second fuel flow from the first fuel source and the second fuel source (paragraph 83), respectively, to an engine (30) of the dual fuel generator; and a selector switch (12) positioned on the valve assembly to allow a user to manually select one of the first fuel flow and the second fuel flow (paragraph 83); wherein the valve assembly comprises: two fuel inputs (inputs from 61 and 71), with a first fuel input (input for 61) connected to the first fuel source (61) and a second fuel input (input for 71) connected to the second fuel source (71); and two fuel outputs (outputs for 61 and 71) for selectively supplying fuel to the engine from the first fuel source or the second fuel source.  Examiner notes that the fuel sources inherently have inputs and outputs to allow the fuel to flow to the engine. 
Regarding claim 2, Sugimoto discloses the fuel selector of claim 1 wherein the two fuel outputs selectively supply fuel to the engine from only one of the first fuel 
Regarding claim 10, Sugimoto discloses a fuel selector of a dual fuel generator comprising: a selector switch (12) having a first fuel mode (internal fuel mode) and a second fuel mode (external fuel mode, paragraph 82); a solenoid switch (74) having open and closed positions (paragraph 83); and a fuel solenoid (solenoid associated with 63) having open and closed positions (paragraphs 80, 81 and 86); wherein, when the selector switch is in the first fuel mode (internal fuel mode), the solenoid switch and the fuel solenoid are in the closed positions and, when the selector switch is in the second fuel mode (external fuel mode), the solenoid switch and the fuel solenoid are in the open positions. Examiner notes that when the switch 12 is switched from internal fuel (first mode) to external fuel (second mode) the fuel cutoff valve or solenoid cuts off the fuel from the first fuel source and vice versa when the switch goes from second mode to first mode. The solenoid switch and the fuel solenoid are not related to each other within the claim and so Sugimoto’s switch 74 and solenoid 63 has the capability to read on the claim limitations. 
Regarding claim 11, Sugimoto discloses the fuel selector of claim 10 wherein the selector switch (12) triggers the solenoid switch (74) when changed from the second 
Regarding claim 12, Sugimoto discloses The fuel selector of claim 10 further comprising: a valve assembly fluidly connected to each of a first fuel source and a second fuel source, the valve assembly being operable to selectively control a first fuel flow and a second fuel flow from the first fuel source and the second fuel source, respectively, to an engine of the dual fuel generator; and wherein positioning of the selector switch in the first fuel mode and the second fuel mode enables a selection of one of the first fuel flow and the second fuel flow. Refer to the rejection of claim 1 for further details since the limitations are similar. 
Regarding claim 13, Sugimoto discloses the fuel selector of claim 12 wherein the valve assembly (assembly for 12) is positioned on or adjacent the selector switch (74, shown in figure 6).
Regarding claim 14, Sugimoto discloses the fuel selector of claim 12 wherein the valve assembly comprises: two fuel inputs, with a first fuel input connected to the first fuel source and a second fuel input connected to the second fuel source; and two fuel outputs for selectively supplying fuel to the engine from the first fuel source or the second fuel source. Refer to the rejection of claim 1 for further details since the limitations are similar.
Regarding claim 15, Sugimoto discloses the fuel selector of claim 14 wherein the two fuel outputs selectively supply fuel to the engine from only one of the first fuel source or the second fuel source, responsive to selection of the first fuel flow or the second fuel flow via the selector switch and a corresponding operation of the valve Refer to the rejection of claim 2 for further details since the limitations are similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Poehlman (U.S. Patent 4,489,699), hereinafter “Poehlman”.
Regarding claim 3, Sugimoto discloses the same invention substantially as claimed, but is silent to disclose a first fuel valve having open and close positions to selectively control fuel flow and a second fuel valve having open and closed positions to selectively control fuel flow.  However, Poehlman teaches the use of a first solenoid fuel valve (45) with open and close positions and a second solenoid fuel valve (43) with open and closed positions (column 4, lines 21-30) for the purpose of preventing leakage 
Regarding claim 5, Sugimoto and Poehlman disclose the fuel selector of claim 2 wherein the selector switch (Sugimoto, 12) provides for manual actuation (Sugimoto allows for user to manually switch between different fuels) of the first fuel valve and the second fuel valve between the open and closed positions. Sugimoto in combination with Poelhman would allow for a manual actuation of the fuel valves since it is controlled by the operator switching the fuel selection. 
Regarding claim 9, Sugimoto and Poehlman disclose the fuel selector of claim 1 wherein the first fuel source (Poehlman, natural gas, 27)) is a liquefied petroleum gas (LPG) fuel source and wherein the second fuel source is a gasoline source (Poehlman, 21, column 3, lines 25-36).  Examiner notes that Sugimoto is silent to teach the specific gases within the internal tank and the external tanks and Poehlman teaches LPG and gasoline.
Refer to the rejection of claim 2 for further details since the limitations are similar.
Regarding claim 17, Sugimoto and Poehlman disclose the fuel selector of claim 12 wherein the first fuel source is a liquefied petroleum gas (LPG) fuel source and wherein the second fuel source is a gasoline source. Refer to the rejection of claim 9 for further details since the limitations are similar.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Mott (U.S. Patent 3,696,333), hereinafter “Mott”.
Regarding claim 6, Sugimoto discloses the same invention substantially as claimed except for a carburetor solenoid switch.  However, Mott teaches the use of solenoid (24) controlled by a switch (25) for a carburetor (31) for the purpose of opening the automatic choke to allow for the carburetor to operate effectively when enough pressure is built up (column 2, lines 15-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugimoto by incorporating a carburetor solenoid (24) and switch (25) to selectively operate Sugimoto’s carburetor (37b) for the purpose of opening the automatic choke to allow for the carburetor to operate effectively when enough pressure is built up.
	Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 4, but more specifically, the first fuel valve and the second fuel valve are non-solenoid, mechanical valves. 
There is no prior art that teaches all the limitations of claim 7, but more specifically, the selector switch automatically activating the carburetor switch when the selector switch is actuated to stop a second fuel flow to the engine. All depending claims are objected. It is assumed as mentioned in claim objection above that claim 8 depends on claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/8/2021